      Case 1:20-cr-00330-AJN Document 259 Filed 04/30/21 Page 1 of 2




                                                        U.S. DEPARTMENT OF JUSTICE
                                                        Federal Bureau of Prisons
                                                        Metropolitan Detention Center



                                                        80 29th Street
                                                        Brooklyn, New York 11232
                                                                                           4/30/21

April 29, 2021

BY ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007


     Re:     United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN)


Dear Judge Nathan:

      This letter is written in response to your April 28, 2021, Order seeking the following
information regarding an alleged incident involving Ghislaine Maxwell, Register No. 02879-509,
at the Metropolitan Detention Center in Brooklyn, New York (MDC Brooklyn) on April 24,
2021:

     1. An inventory of the items seized from Ms. Maxwell in the incident that occurred on
        April 24, 2021 shall be provided by email to defense counsel only;
     2. A representation indicating whether any of the seized materials were duplicated in any
        fashion and what investigation was undertaken in order to determine this information;
        a. A representation indicating whether Ms. Maxwell is permitted to bring confidential
            legal materials to in-person meetings with defense counsel without those materials
            being seized; and
        b. What steps have been or will be taken to ensure the confidentiality of Ms. Maxwell’s
            lawyer-client communications.

     At no point during or after Ms. Maxwell’s April 24, 2021, legal visit were any materials
seized and retained by MDC Brooklyn staff. Those materials that defense counsel gave to Ms.
Maxwell contrary to MDC Brooklyn’s legal visit procedures were confiscated by staff and return


                                          Page 1 of 2
      Case 1:20-cr-00330-AJN Document 259 Filed 04/30/21 Page 2 of 2




to defense counsel on April 25, 2021. In addition, none of Ms. Maxwell’s legal materials,
including those items given to her during the April 24, 2021, legal visit, were photocopied.
Supervisory staff discussed the incident with the staff involved and reviewed video surveillance
footage.

     Ms. Maxwell may bring any legal materials she wishes to carry from her housing area to her
in-person legal meetings with defense counsel. Pursuant to Institutional Supplement BRO-
5267.09A, Inmate Visiting Correctional Services, an inmate’s legal material are visually inspected for
contraband by the Visiting Room Officer. To ensure inmates do not bring unauthorized
materials into the institution, inmates are only allowed to remove those legal materials they
brought to the legal visit.

     All legal visits are subject to visual monitoring only. In addition to in-person legal visits,
Ms. Maxwell may request unmonitored legal calls through Unit Team and she meets with
defense counsel via video-teleconferences Monday through Friday for five (5) hours per day in a
private room subject to visual supervision. MDC Brooklyn will continue to abide by said
procedures to ensure attorney-client communications remain confidential.


Respectfully submitted,


/s/ Sophia Papapetru

Sophia Papapetru
Staff Attorney
MDC Brooklyn
Federal Bureau of Prisons




                                             Page 2 of 2
